 1   CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
 2
     BY: TIMOTHY R. SMYTH
 3   Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
 5
     Tel: (707) 648-4545
 6   Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
 7

 8
     Attorneys for Defendants CITY OF VALLEJO,
     OFFICER KENNETH JACKSON, OFFICER ROBERT DeMARCO
 9
     STANLEY GOFF (Bar No. 289564)
10   LAW OFFICE OF STANLEY GOFF
11   15 Boardman Place Suite 2
     San Francisco, CA 94103
12   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
13

14   Attorneys for Plaintiff BRIAN BUSTER

15                                 UNITED STATES DISTRICT COURT
16
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
17

18   BRIAN BUSTER,                                       Case No. 2:18-cv-01860-TLN-EFB

19                   Plaintiff,
                                                         STIPULATION AND ORDER TO STAY
20          vs.                                          CASE PENDING RESOLUTION OF
     CITY OF VALLEJO, OFFICER KENNETH                    CRIMINAL ACTION
21
     JACKSON, OFFICER ROBERT DEMARCO
22   and DOE VALLEJO POLICE OFFICERS 1-
     25;
23

24                   Defendants.

25

26          IT IS HEREBY STIPULATED by and between the parties to this action through their
27   designated counsel that City Defendants and Plaintiff Brian Buster stipulate that good cause
28   exists for the Court to stay the present action pending resolution of criminal proceedings against

              STIPULATION TO STAY CASE PENDING RESOLUTION OF CRIMINAL ACTION
                                             -1-
 1   Plaintiff Brian Buster currently pending in Solano County Court (Case No. VCR224537) which
 2   involves the same set of underlying facts and circumstances giving rise to this civil litigation.
 3   Good cause exists to stay this action as a conviction in the criminal action will potentially bar or
 4   limit Plaintiff’s claims in this action pursuant to Heck v. Humphrey, 512 U.S. 477 (1994). In
 5   addition, under California law Plaintiff’s claims may not be brought while a criminal case is
 6   pending pursuant to Government Code § 945.3.
 7          The parties shall notify the court within 15 days of resolution of the criminal action, or
 8   provide a brief status report updating the court by no later than March 1, 2020.
 9

10   DATED: November 15, 2019                     Respectfully submitted,
11

12                                                 /s/ Timothy R. Smyth
                                                  TIMOTHY R. SMYTH
13                                                Deputy City Attorney
                                                  Attorney for Defendants, CITY OF VALLEJO,
14
                                                  OFFICER KENNETH JACKSON, OFFICER
15                                                ROBERT DeMARCO

16

17
     DATED: November 15, 2019                     Respectfully submitted,

18
                                                   /s/ Stanley Goff
19                                                STANLEY GOFF
20                                                Attorney for Plaintiff BRIAN BUSTER

21
     IT IS SO ORDERED:
22

23
     DATED: November 18, 2019
24                                                      Troy L. Nunley
                                                        United States District Judge
25

26

27

28


              STIPULATION TO STAY CASE PENDING RESOLUTION OF CRIMINAL ACTION
                                             -2-
